                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENDRICK H. INGRAM, SR.,                      )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    )       Case No.     19-cv-304-RJD
                                              )
J. FREEMAN,                                   )
                                              )
               Defendant.                     )

                                              ORDER

DALY, Magistrate Judge:

       The Court has been advised that this action is settled in its entirety, but that additional time

is needed to finalize the settlement documents. Accordingly, the undersigned hereby directs the

Clerk of Court, 120 days after entry of this Order, to enter judgment of dismissal with prejudice.

Each party shall bear its own costs, unless otherwise provided in the settlement documents. If the

parties fail to finalize the settlement within the 120-day period, they may -- before that period

expires -- move to postpone entry of judgment to a later date. Further, in light of the parties’

settlement, the Court VACATES all deadlines and hearings.

       IT IS SO ORDERED.

       DATED: January 16, 2020.


                                              s/ Reona J. Daly
                                              HON. REONA J. DALY
                                              UNITED STATES MAGISTRATE JUDGE
